Citation Nr: 0701129	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  06-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In October 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West Supp. 2005) and 38 C.F.R. 
§ 20.900(c) (2006).


REMAND

The veteran seeks service connection for tinnitus, as 
directly related to his World War II naval service.  Service 
connection is already in effect for bilateral hearing loss 
and left perforated ear drum, based on noise exposure in 
service, and particularly an incident of an eight-inch turret 
gun fired within close range.  

In October 2004, a VA audiologist reviewed the veteran's 
claims file and opined that it would be speculative to find 
that the veteran's current tinnitus was related to his 
service.  He supported his opinion by pointing to several 
instances where the veteran did not report tinnitus, to 
include his January 2004 VA examination, a private clinical 
record and audiogram dated in March 1998, and a personal 
statement by the veteran in June 1992.  On review of this 
evidence, the audiologist was incorrect.  The veteran did, in 
fact, note ringing in his ears in 1992.  Additionally, the 
March 1998 progress note and audiogram show that the veteran 
reported ringing in his ears, and that a diagnosis of 
tinnitus was rendered.  While the veteran did not report 
tinnitus on his January 2004 VA exam, he has since explained 
that he was more concerned with the hearing loss at that 
point and forgot to mention the ringing.

Further, the veteran's representative has recently noted in a 
September 2006 brief that service connection is already in 
effect for hearing loss and a ruptured left tympanic membrane 
and that tinnitus is often associated with such disabilities.  
Clearly, the question of secondary service connection has 
been raised and needs to be addressed.

An addendum based on an accurate review of the evidence 
should be sought to clarify the nature and etiology of the 
veteran's tinnitus.  While the further delay of this case is 
regrettable, due process considerations require such action.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  Forward the veteran's claims folder to the 
examiner who conducted the October 2004 VA 
audio examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested again to 
review the claims folder in order to render an 
opinion as to whether it is at least as likely 
as not (probability of fifty percent or more) 
that the veteran's tinnitus is related to his 
service.  Specific attention is invited to the 
June 1992 letter from the veteran, indicating 
ringing in the ears, and the March 1998 private 
progress note and audiogram, noting ringing and 
a diagnosis of tinnitus.  If no direct 
relationship to service is found, the examiner 
should then render an opinion as to whether it 
is at least as likely as not that the service 
connected hearing loss/tympanic membrane 
rupture either caused or aggravated the 
veteran's tinnitus.  A rationale for any 
opinion expressed is requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


